Income tax; claim for refund; limitation of actions. — • Plaintiffs sued to recover income taxes claimed to have been overpaid for the years 1951 and 1952 on proceeds from the sale or transfer of substantial rights in certain patents owned by them on the ground that by virtue of the Act of June 29,1956, 70 Stat. 404, plaintiffs were given the right to treat such income as capital gain rather than as ordinary income for income tax purposes. Defendant contended that on the authority of the court’s order in Walter v. United States, ante, p. 701, the claim for refund was untimely because *709it was filed more than, three years after the returns for the taxable years involved were filed and more than two years after June 29, 1956, the date of the enactment of the relief statute relied on, 70 Stat. 404, adding section 117 (q) to the Internal Revenue Code of 1939. Upon consideration of defendant’s motion to dismiss the petition, together with the opposition thereto, and on the basis of the court’s order of July 2, 1962, in Walter v. United States, supra, other decisions of this court, and on the basis of the decision in Smith v. United States, 304 F. 2d 267, the court, on October 22, 1962, dismissed the petition.